Citation Nr: 0011502	
Decision Date: 05/01/00    Archive Date: 05/09/00

DOCKET NO.  98-00 069A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a higher evaluation for asbestos-related 
pleural disease, currently evaluated as 30 percent disabling 
from July 29, 1996 to October 6, 1996, and as 60 percent 
disabling from October 7, 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel



INTRODUCTION

The veteran served on active military duty from August 1977 
to July 1984, with prior active duty of 13 years, 5 months 
and 29 days.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois which granted service connection for 
asbestosis, with an evaluation of 30 percent, effective July 
29, 1996.  Jurisdiction was subsequently transferred to the 
Regional Office in Milwaukee, Wisconsin (RO).  In a May 1998 
rating decision, the evaluation was increased to 60 percent 
for the period commencing October 7, 1996.  In July 1999, the 
Board remanded this claim for further review by the RO, to 
include application of relevant rating criteria.  As this has 
been accomplished, the claim has been properly returned to 
the Board for further appellate review.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
adjudication of the veteran's claim.

2.  For the period between July 29, 1996 and October 6, 1996, 
the veteran's asbestos-related pleural disease was productive 
of no more than moderate symptoms, with considerable 
pulmonary fibrosis and moderate dyspnea on slight exertion.

3.  For the period beginning October 7, 1996, the veteran's 
asbestos-related pleural disease has been productive of no 
more than severe disability or more than an FVC of 50 to 64 
percent predicted.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for the period from July 29, 1996 to October 6, 1996 have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.97, Diagnostic Code 6801 (1996).

2.  The criteria for an evaluation in excess of 60 percent 
for the period beginning October 7, 1996 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.97, 
Diagnostic Code 6801 (1996); 38 C.F.R. § 4.97, Diagnostic 
Code 6833 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim is an appeal of the original assignment 
of 30 percent disability evaluation for the period July 29, 
1996 to October 6, 1996, and 60 percent for the period 
beginning with October 7, 1996, and, as such, the claim for a 
higher evaluation is well grounded.  38 U.S.C.A. § 5107(a); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Moreover, 
the severity of the disability at issue is to be considered 
during the entire period from the initial assignment of 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The Board is satisfied 
that all relevant facts have been properly and sufficiently 
developed with regard to this issue.  Accordingly, no further 
development is required to comply with the duty to assist the 
veteran in establishing his claim.  See 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
a disability evaluation.  38 C.F.R. § 4.1.

The veteran had a chest x-ray in August 1996, which showed 
lung fields free of infiltrates.  There were some chronic 
obstructive pulmonary disease changes with mild pleural 
thickening on both sides.  No active disease was seen. 

In March 1997, a VA examination was performed.  The veteran 
complained of shortness of breath and occasional sputum 
production.  On physical examination there were no 
abnormalities noted.  Pulmonary function tests were within 
normal limits except for decreased oxygen saturation of 64 
percent.  Chest x-rays showed some flattening of the 
diaphragms bilaterally with loss of the right costal margin.  
There was pleural thickening on lateral view.  X-rays 
appeared to be essentially unchanged since the previous 
films.  Diagnosis was asbestosis, which the examiner 
indicated was moderately disabling at that point in time, and 
could progress to more significant pulmonary loss in the 
future.

Another VA examination was performed in January 1998.  The 
veteran complained of shortness of breath/dyspnea on 
exertion, which had begun about four years prior.  He 
attributed the progressive dyspnea on exertion to an increase 
in weight.  He had gained at least 60 pounds in the last four 
years.  He experienced dyspnea on exertion while walking, 
carrying heavy objects, or stair climbing.  He denied any 
cough, sputum production, hemoptysis, weight loss, chest pain 
or weakness.  On examination, the veteran was morbidly obese 
and in no apparent respiratory distress.  The lungs were 
clear to auscultation bilaterally and equal in resonance on 
percussion and equal vocal fremitus was elicited.  The 
cardiac examination was normal.  Review of diagnostic tests 
included the following information:  the chest x-ray showed 
bilateral pleural thickening in the lower lung zones, 
particularly on the right side where there was blunting of 
the right costophrenic angle.  The lung fields were clear of 
any infiltrates.  The CT scan did not demonstrate parenchymal 
involvement to suggest asbestosis.  It did, however, confirm 
the presence of pleural plaques indicative of asbestos-
related pleural disease.  The pulmonary function tests 
revealed diminished lung volumes on spirometry with FVC of 
2.60 or 63% of predicted and FEV1 of 2.09 or 68% of predicted 
with a normal ratio.  The lung volumes demonstrated air 
trapping and no restrictive ventilatory impairment.  The 
diffusing capacity when corrected for alveolar volume was 
normal.  The expiratory reserve volume, vital capacity and 
inspiratory capacity all were diminished.  The examiner 
stated that the veteran's complaints of dyspnea on exertion 
were secondary to his morbid obesity and not related to the 
asbestos pleural disease.  

The claims file also contains a private medical treatment 
record from The Medical Surgical Clinic, dated in September 
1997, including a chest x-ray.  This x-ray showed the lungs 
were grossly clear, with some very subtle, lateral pleural 
thickening bilaterally.  There were no interstitial fibrotic 
changes in the lung bases.  There was no blunting of the 
costophrenic angles.  It was noted that very early pleural 
plaquing should be considered.  The radiologist suggested 
comparison with any prior chest films and follow up with the 
veteran's personal physician.

The Board notes that during the pendency of the veteran's 
claim, the regulations pertaining to evaluation of 
nontuberculous lung disorders were amended, effective October 
7, 1996.  See 61 Fed. Reg. 46728 (1996) (presently codified 
at 38 C.F.R. §§ 4.97 (1999) (hereinafter referred to as 
"current" regulations).  The Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) has held that "where the law or 
regulation changes after a claim has been filed or reopened 
but before the ... judicial appeal process has been 
concluded, the version most favorable to appellant should and 
... will apply unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs (Secretary) to do 
otherwise and the Secretary did so."  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Court noted that this 
view comports with the general thrust of the duty-to-assist 
and the benefit-of-the-doubt doctrines.  Id.  The Board finds 
that the amended rating criteria are more favorable to the 
veteran.  However, for the period of time prior to the 
effective date of new regulations, the veteran's lung disease 
may be evaluated only pursuant to the (former) regulations 
then in effect.  Rhodan v. West, 12 Vet. App. 55 (1998); VA 
O. G. C. Prec. OP. No. 3-2000.

Under former regulations, effective prior to October 7, 1996, 
asbestos-related pleural disease should be evaluated by 
analogy to silicosis.  See 38 C.F.R. § 4.20.  Silicosis is 
assigned a 30 percent evaluation where moderate, with 
considerable pulmonary fibrosis and moderate dyspnea on 
slight exertion, confirmed by pulmonary function tests.  A 60 
percent evaluation is assigned, if the case is severe, with 
extensive fibrosis, severe dyspnea on slight exertion with 
corresponding ventilatory deficit confirmed by pulmonary 
function tests with marked impairment of health.  A 100 
percent rating is granted when the extent of lesions are 
comparable to far advanced pulmonary tuberculosis or 
pulmonary function tests confirm a markedly severe degree of 
ventilatory deficit; with dyspnea at rest and other evidence 
of severe impairment of bodily vigor producing total 
incapacity.

Under current regulations, applying to the period commencing 
with October 7, 1996, asbestosis was evaluated as 30 percent 
disabling if causing a Forced Vital Capacity (FVC) of 65 to 
74 percent predicted, or Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 56 
to 65 percent predicted; as 60 percent disabling if causing a 
FVC of 50 to 64 percent predicted, or DLCO (SB) of 40 to 55 
percent predicted or maximum exercise capacity of 15 to 20 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation; and as 100 percent disabling if causing FVC less 
than 50 percent predicted, or DLCO (SB) less than 40 percent 
predicted or maximum exercise capacity less than 15/ml/kg/min 
oxygen consumption with cardiorespiratory limitation, or cor 
pulmonale or pulmonary hypertension or requiring outpatient 
oxygen therapy.

The veteran requests an evaluation higher than 30 percent for 
the period of July 29, 1996 through October 6, 1996, and an 
evaluation higher than 60 percent for the period commencing 
with October 7, 1996.  For the former period, only former 
regulations are applicable.  Rhodan, supra; VA O. G. C. Prec. 
OP. No. 3-2000.  A higher (60 percent) evaluation would 
require medical evidence of extensive fibrosis and severe 
dyspnea on slight exertion with ventilatory deficit confirmed 
by pulmonary function tests and with marked impairment of 
health.  The veteran did not manifest these symptoms during 
the relevant time period.  There was no evidence of extensive 
fibrosis on chest x-rays in August 1996.  At the March 1997 
VA examination, the veteran complained of shortness of 
breath, however his condition was described by the examiner 
as moderately disabling.  A 30 percent evaluation is 
appropriate for that period.

In applying the former rating criteria to the period 
beginning October 7, 1996 (Karnas, supra), a rating in excess 
of 60 percent is not warranted because there is no medical 
evidence to indicate that the extent of lung lesions are 
comparable to far advanced pulmonary tuberculosis or 
pulmonary function test results confirming a markedly severe 
degree of ventilatory deficit; with dyspnea at rest and other 
evidence of severe impairment of bodily vigor producing total 
incapacity.  As noted above, regulations were amended, 
effective October 1996.  Under the revised criteria, a 100 
percent evaluation would require FVC less than 50 percent 
predicted or DLCO (SB) less than 40 percent predicted, or 
maximum exercise capacity less than 15/ml/kg/min oxygen 
consumption with cardiorespiratory limitation or cor 
pulmonale or pulmonary hypertension or that outpatient oxygen 
therapy is required.  While the revised criteria are more 
favorable to the veteran, the relevant medical evidence fails 
to reveal the criteria described for a 100 percent 
evaluation.  His FVC was 63 percent predicted.  His DLCO was 
normal, according to the examination report.  The maximum 
exercise capacity was not tested.  There is no medical 
evidence that the veteran manifests the other symptoms which 
might indicate a 100 evaluation.  The Board notes that the 
veteran's dyspnea was stated to be due to obesity and not to 
his lung condition.  In sum, the veteran's asbestos-related 
pleural disease fails to warrant a higher evaluation during 
the latter period.







ORDER

A rating in excess of 30 percent for asbestos-related pleural 
disease, from July 29, 1996 to October 6, 1996, and a rating 
in excess of 60 percent from October 7, 1996, is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

